DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 07/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10852857,  Patent Number 11237653, any patent granted on Application Number 17552668, and any Patent Granted on Application Number 17586222 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, made of record, singularly or in combination, discloses or fairly suggests the following:

Claim 1:  
the first DSC configured to: drive an erasure e-pen signal having a first frequency via a first single line coupling to the erasure e-pen sensor electrode and simultaneously sense, via the first single line, change of the erasure e-pen signal,…; and process the change of the erasure e-pen signal to generate a first digital signal that is representative of a first electrical characteristic of the erasure e-pen sensor electrode;…,the second DSC configured to: drive a touch sensor signal having a second frequency via a second single line coupling to the touch sensor electrode of the touch sensor device and simultaneously sense, via the second single line, change of the touch sensor signal including sensing the erasure e-pen signal coupled from the erasure e-pen sensor electrode into the touch sensor electrode of the touch sensor device; and process the change of the touch sensor signal to generate a second digital signal that is representative of a second electrical characteristic of the touch sensor electrode
In combination with all other claim limitations.

Claim 14:
the first DSC configured to: drive an erasure e-pen signal having a first frequency via a first single line coupling to the erasure e-pen sensor electrode and simultaneously sense, via the first single line, change of the erasure e-pen signal,…; and process the change of the erasure e-pen signal to generate a first digital signal that is representative of a first electrical characteristic of the erasure e-pen sensor electrode; …the second DSC configured to: drive a write e-pen signal having a second frequency via a second single line coupling to the write e-pen sensor electrode and simultaneously sense, via the second single line, change of the write e-pen signal, wherein based on interaction of the e-pen with the touch sensor device,…; and process the change of the write e-pen signal to generate a second digital signal that is representative of a second electrical characteristic of the write e-pen sensor electrode;…, the third DSC configured to: drive a touch sensor signal having a third frequency via a third single line coupling to the touch sensor electrode of the touch sensor device and simultaneously sense, via the third single line, change of the touch sensor signal including sensing the erasure e-pen signal coupled from the erasure e-pen sensor electrode into the touch sensor electrode of the touch sensor device; and process the change of the touch sensor signal to generate a third digital signal that is representative of a third electrical characteristic of the touch sensor electrode.
In combination with all other claim limitations.

Claim 17:
the first DSC configured to drive an erasure e-pen signal having a first frequency via a first single line coupling to the erasure e-pen sensor electrode, …, the second DSC configured to: drive a touch sensor signal having a second frequency via a second single line coupling to the touch sensor electrode of the touch sensor device and simultaneously sense, via the second single line, change of the touch sensor signal including sensing the erasure e-pen signal coupled from the erasure e-pen sensor electrode into the touch sensor electrode of the touch sensor device; and process the change of the touch sensor signal to generate a second digital signal that is representative of a second electrical characteristic of the touch sensor electrode.
In combination with all other claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVELISSE MARTINEZ QUILES whose telephone number is (571)270-7618. The examiner can normally be reached Monday thru Friday; 10:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IM/Examiner, Art Unit 2626                                                                                                                                                                                                        

/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        8/1/2022